IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 11, 2015

               STATE OF TENNESSEE v. JAMES THOMAS, JR.

                Appeal from the Criminal Court for Davidson County
                      No. 2010A428    Monte Watkins, Judge


                 No. M2014-00972-CCA-R3-CD – Filed July 23, 2015
                        _____________________________

Defendant, James Thomas, Jr., was indicted by the Davidson County Grand Jury for
aggravated rape and domestic assault. A jury convicted Defendant as charged. The trial
court sentenced Defendant to an effective sentence of 16 years and 6 months. In this
appeal as of right, Defendant contends that: 1) the evidence was insufficient to support
his conviction for aggravated rape because Defendant was not “armed with” a weapon; 2)
the trial court erred by overruling defense counsel‟s objection to a detective‟s testimony
regarding the victim‟s credibility; and 3) the prosecutor improperly commented on the
victim‟s credibility. Having reviewed the briefs of the parties and the entire record in this
case, we conclude that although the evidence is legally sufficient to support Defendant‟s
convictions, the trial court should not have allowed the detective to testify regarding the
victim‟s credibility, and the prosecutor‟s comments during closing argument constitute
plain error. Accordingly, the judgment of the trial court is reversed and this case is
remanded for a new trial.

                      Tenn. R. App. P. 3 Appeal as of Right;
              Judgment of the Criminal Court Reversed and Remanded

THOMAS T. WOODALL, P.J., delivered the opinion of the Court, in which ROBERT L.
HOLLOWAY, JR. and TIMOTHY L. EASTER, JJ., joined.

Ryan K.H. Nevin, Nashville, Tennessee, (on appeal) and Robert Vaughn, Nashville,
Tennessee, (at trial) for the Appellant, James Thomas, Jr.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Assistant
Attorney General; Victor S. Johnson, III, District Attorney General; and Hugh
Ammerman, Assistant District Attorney General, for the Appellee, State of Tennessee.
                                       OPINION

Facts

       The victim, M.B., testified that she began a relationship with Defendant in March,
2007. She testified that in May, 2009, Defendant was charged with domestic assault, and
they were briefly separated. In October, 2009, they separated again. M.B. moved back
into the residence with the understanding that they were no longer a romantic couple.
M.B. slept in the bedroom, and Defendant slept on the couch. M.B. testified that she
intended to find another residence at the end of January, 2010.

       On December 23, 2009, Defendant sent M.B. a text message asking her to have
sex with him. She testified that “it had been going on for at least a month.” M.B. “would
be in [her] bedroom, [and Defendant] would be on the couch. It would start right around
bedtime. He started texting[.]” M.B. told Defendant to leave her alone. Defendant
responded, “don‟t make me act a fool.” M.B. went into the living room, and Defendant
told her to pull down her pants. M.B. told Defendant that she did not want to have sex
with him, and Defendant told her to lie down on the couch. M.B. testified that she “could
tell [Defendant] was extremely irritated and very aggressive[,]” so she complied with his
demands.

       M.B. testified that Defendant had nonconsensual sexual intercourse with her on
five occasions during the month of December. She testified that when she refused
Defendant‟s request to have sex, “[i]t would be a fight. He would threaten to go wake up
[her] kids. He would – it would be a constant nagging, a constant harassment, text
messages all night long.”

       M.B. testified that on December 27, 2009, she was lying in bed, and Defendant got
into bed with her and began rubbing her back. He told her to “give [him] some.” M.B.
refused, and Defendant left the room to retrieve a handgun from the closet. Defendant
stood in the doorway of M.B.‟s bedroom, “cradling” a “small double barrel handgun” in
his hand. He told M.B. that he had two bullets, “one for [her] and one for him.” After
Defendant showed M.B. the handgun, he returned it to the closet and got into bed with
her again “in a spooning position.” Defendant had sexual intercourse with M.B. M.B.
told Defendant that “he was sick, he needed help.” M.B. testified that she knew that what
had happened was “not right” because she told Defendant no, but she believed that rape
involved “the tears and the rips and abusive attacks.”

      The following day, M.B. went to her doctor and was diagnosed with pneumonia.
She did not mention to her doctor the incident with Defendant. That evening, she told
Defendant that she was not feeling well. While she was preparing dinner for her
                                           2
children, Defendant became angry because she had not prepared anything for his children
to eat. Defendant said something about “putting his hands on [her], busting [her] face,
something to that extent.” Defendant poked M.B. in her eye. Defendant then “grabbed
[her] by [her] lip, kind of jammed and pushed [her] down over the dishwasher.” M.B.‟s
lip was swollen. On cross-examination, M.B. testified that she sought an order of
protection following the incident, but she did not include in her statement the rape
incident because she believed that the order of protection was only for domestic assault.

       Officer Todd Christian, of the Metro Nashville Police Department, responded to a
domestic disturbance call at the victim‟s and Defendant‟s residence. He testified that he
noticed the dishwasher was open, but he did not observe any broken dishes or other
disarray. Officer Christian spoke to the victim, and the victim gave him “a double barrel
break action little pistol.” The gun was kept in a shoe box in a hall closet. Based on the
victim‟s statements to Officer Christian, he contacted detectives in the sex crimes unit.

        Detective Heather Baltz, of the Metro Nashville Police Department‟s sex crimes
unit, testified that she interviewed the victim. Detective Baltz testified that the victim
was “generally very emotional throughout” the interview. At the conclusion of the
interview, Detective Baltz “discussed the possibility of prosecuting for rape[,]” and the
victim appeared to be “surprised.”

      Detective Baltz testified that “[o]ne of the primary functions of [her] job is to
determine whether or not someone is credible and whether or not a crime was
committed.” Defense counsel objected, stating:

        [Defense counsel]: Objection, Your Honor. I believe this goes to a
        question of credibility. She‟s being asked about her credibility. She is
        not here to determine credibility but rather only to offer evidence in this
        case. She has not been introduced as an expert in this particular area.

        THE COURT: Well, it‟s getting – it‟s bordering on expert testimony, so
        I‟ll let her testify.

      Detective Baltz continued,

               There are a lot of things I am trained to look for in determining
        whether or not it‟s a legitimate accusation. One of those things is victim
        credibility.

              Another is evidence. There‟s a lot of different factors that I look
        for in how I handle an investigation, whether or not it‟s legitimate.
                                            3
            And one of those things in talking to victims is whether or not their
        demeanor is such that they are credible.

       Detective Baltz took photographs of several text messages on the victim‟s cell
phone. There were text messages from Defendant to the victim on December 23,
between 9:24 p.m. and 9:37 p.m. Defendant texted, “Can i have some 2 nite huh[?]”
Defendant also texted, “I knw dat i guess i got 2 take it 2 nite and im nt playin[.]”
Another text read “U up n here runnin up my bills and u can do nothin cant cook or
nothin dats f[ ]k up u need 2 hurry up n get u some were 2 stay[.]” The victim‟s
responses to Defendant‟s text messages were not available to Detective Baltz. Detective
Baltz also took photographs of the victim‟s injuries. Detective Baltz testified that the
victim‟s bottom lip “was swollen and red.”

       Detective Baltz also interviewed Defendant. A video recording of the interview
was played for the jury. During the interview, Defendant stated that M.B. asked him to
come into the bedroom and rub her back. He stated that he rubbed her back, and they had
consensual sex. He stated that his and M.B.‟s children were entering and leaving the
bedroom while they had sex. He acknowledged that he sent text messages to M.B., but
stated that he “was just playing with her.” Defendant denied threatening M.B. with a
gun. He stated that he kept his gun in the hall closet outside the bedroom. He denied
stating to M.B. that he had one bullet for her and one bullet for himself. Defendant stated
that on the night of the domestic assault incident, the victim became angry at him and hit
him. He stated that he pushed her away, and he “mistakenly poked her in the eye.”
Defendant denied hitting M.B.‟s lip.

      Defendant testified at trial. He testified that he exchanged text messages with
M.B. on the night of December 23, 2009. He was on the couch, and M.B. was in the
bedroom. He testified that he did not have sex with M.B. that night. Later that night,
Defendant went to his sister‟s house to visit his family members visiting from
Mississippi. When he walked back to his house, M.B. and her children were not there.

        Defendant testified that on the night of December 27, 2009, M.B. yelled for him to
rub her back. Defendant went into the bedroom and began rubbing M.B.‟s back. He
testified that “one thing led to another[,]” and they began having sex. He testified that
M.B. did not tell him “no” or tell him to stop. Defendant testified that he kept a gun in
the closet. He denied that he retrieved the gun from the closet.

      Defendant testified that on December 28, 2009, M.B. became angry during an
argument and began throwing dishes. Defendant testified that he accidentally poked

                                            4
M.B. in the eye. He apologized to her, and she hit him. Defendant testified, “[s]o I just
pushed her and I walked out the door.”

       Defendant denied ever forcing M.B. to have sex with him. He denied ever
threatening M.B. with his gun or making any threatening statements to her.

Analysis

Sufficiency of the evidence

       Defendant contends that the evidence at trial was insufficient to prove that he was
“armed with” a weapon, an essential element of aggravated rape. Although Defendant
frames the issue as a jury instruction error, arguing that the trial court erred by instructing
the jury as to the charge of aggravated rape (one of the charges for which he was
indicted), Defendant‟s challenge is actually to the sufficiency of the convicting evidence.

        Our standard of review for a sufficiency of the evidence challenge is “whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also Tenn. R.
App. P. 13(e). Questions of fact, the credibility of witnesses, and weight and value to be
given the evidence are resolved by the fact finder. State v. Cabbage, 571 S.W.2d 832,
835 (Tenn. 1978), superseded on other grounds by Tenn. R. Crim. P. 33 as stated in State
v. Moats, 906 S.W.2d 431, 434 n.1 (Tenn. 1995). This court will not reweigh the
evidence. Id. Our standard of review “is the same whether the conviction is based upon
direct or circumstantial evidence.” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011)
(quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)) (internal quotation marks
omitted).

       A guilty verdict removes the presumption of innocence, replacing it with a
presumption of guilt. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); State v. Tuggle,
639 S.W.2d 913, 914 (Tenn. 1982). The defendant bears the burden of proving why the
evidence was insufficient to support the conviction. Bland, 958 S.W.2d at 659; Tuggle,
639 S.W.2d at 914. On appeal, the “State must be afforded the strongest legitimate view
of the evidence and all reasonable inferences that may be drawn therefrom.” State v.
Vasques, 221 S.W.3d 514, 521 (Tenn. 2007).

       Aggravated rape, as it would apply to the facts in this case, “is unlawful sexual
penetration of a victim by the defendant . . . accompanied by any of the following
circumstances: (1) Force or coercion is used to accomplish the act and the defendant is
armed with a weapon . . . .” T.C.A. § 39-13-502(a)(1). “„Coercion‟ means threat of
                                              5
kidnapping, extortion, force or violence to be performed immediately or in the future . . . .”
Id. § 39-13-501(1). “„Force‟ means compulsion by the use of physical power or violence
and shall be broadly construed to accomplish the purposes of this title.” Id. § 39-11-
106(a)(12).

       The disputed issue in this case is whether Defendant was “armed with” a weapon
during the incident. Defendant asserts that he was not in actual or constructive
possession of the gun at the time of the rape because “the weapon was far removed from
the activity.” The State responds that although Defendant returned the gun to the closet
outside of the victim‟s bedroom before he committed the act of rape, Defendant was in
constructive possession of the gun because “[h]e could have quickly and easily retrieved
the gun from the closet and again reduced it to his actual possession.”

        This court has concluded that the terms “armed with” and “in possession” are
synonymous. State v. Moore, 703 S.W.2d 183, 186 (Tenn. Crim. App. 1985). Our courts
have defined actual possession as knowingly having “direct physical control over a thing,
at a given time.” State v. Edmondson, 231 S.W.3d 925, 928 (Tenn. 2007) (citing Black’s
Law Dictionary 1163 (6th ed. 1990)). Constructive possession “requires that a defendant
have „the power and intention . . . to exercise dominion and control‟” over the given item
allegedly possessed. State v. Robinson, 400 S.W.3d 529, 534 (Tenn. 2013) (quoting State
v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001)).

       In order to resolve the issue in this case, we turn to principles of statutory
construction. Our supreme court has stated:

        The most basic principle of statutory construction is to ascertain and give
        effect to legislative intent without broadening the statute beyond its
        intended scope. When statutory language is clear and unambiguous, we
        must apply its plain meaning in its normal and accepted use, without a
        forced interpretation that would extend the meaning of the language and,
        in that instance, we enforce the language without reference to the
        broader statutory intent, legislative history, or other sources.

Carter v. Bell, 279 S.W.3d 560, 564 (Tenn. 2009) (internal citations omitted); see State v.
Pope, 427 S.W.3d 363, 367-68 (Tenn. 2013).

      A plain reading of the statute reveals that the elements of aggravated rape, as
charged in this case, are that: 1) the defendant sexually penetrated the victim; and 2) the
defendant used force or coercion to accomplish the act and the defendant was armed with
a weapon. We do not interpret the statute to require that a defendant be armed with a
weapon during the unlawful sexual penetration, but rather we interpret the statute to
                                              6
require that the defendant used force or coercion to accomplish the act of unlawful
penetration and the defendant was armed with a weapon during at least part of the time
force or coercion was used.

       Viewed in the light most favorable to the State, the evidence at trial showed that
Defendant went into the victim‟s bedroom, started rubbing her back, and demanded sex.
The victim told Defendant to leave her alone. Defendant then left the room and retrieved
a pistol from a closet. While “cradling the gun in his hand” and showing it to the victim,
Defendant told the victim that he had a bullet for her and a bullet for himself. This
frightened the victim and clearly was evidence of force or coercion used to accomplish
the unlawful sexual penetration. Defendant then put the gun back inside the closet,
returned to the bedroom, and sexually penetrated the victim.

       The State relies upon State v. Moore, in which this court held that the defendant
was in constructive possession of a gun that the defendant had placed on top of the
refrigerator in his trailer after threatening the victim with it. The defendant then chained
the victim to the defendant‟s bed and raped her. 703 S.W.2d at 185. Although Defendant
attempts to distinguish Moore and argues that in this case, the gun was not in Defendant‟s
immediate proximity, we find no distinction in the facts of both cases. In both cases, the
weapons were outside of the immediate control of the defendants during the act of sexual
penetration. In both cases, the defendants used weapons to threaten their victims
immediately prior to the unlawful sexual penetration.

        The jury in this case was entitled to conclude from evidence presented that
Defendant sexually penetrated the victim and that he was armed with a weapon and used
force or coercion to accomplish the act. Therefore, Defendant is not entitled to relief on
this issue.

Character evidence

       Defendant also contends that the trial court erred by allowing Detective Baltz to
testify regarding the victim‟s credibility. The testimony about which Defendant
complains is as follows:

        [Prosecutor]: Okay. In the course of your duties as a sex crimes
        detective do you come across – as the statement was made in jury
        selection – false accusations of rape?

        [Witness]: Absolutely.


                                             7
[Prosecutor]: Okay, and what about this case distinguished it, if
anything, from the cases that you‟ve encountered where you felt
pretty sure that you were dealing with a false accusation of rape?

[Witness]: One of the primary functions of my job is to determine
whether or not someone is credible and whether or not a crime was
committed.

[Defense counsel]: Objection, Your Honor. I believe this goes to a
question of credibility. She‟s being asked about her credibility. She
is not here to determine credibility but rather only to offer evidence in
this case. She has not been introduced as an expert in this particular
area.

THE COURT: Well, it‟s getting – it‟s bordering on expert testimony,
so I‟ll let her testify.

[Prosecutor]: And if you would just – if you could explain the process
– would you say that there is a significant percentage of cases that
have been prosecuted based on your determination as a sex crime
detective?

[Witness]: Yes, there are more cases that do not get prosecuted than
do get prosecuted.

[Prosecutor]: Okay. Now, in this case as far as the actual use of the
word „rape‟, how did that play into – whenever it does – your
determination about whether or not you‟re dealing with a legitimate
accusation?

[Witness]: There are a lot of things I am trained to look for in
determining whether or not it‟s a legitimate accusation. One of those
things is victim credibility.

      Another is evidence. There‟s a lot of different factors that I look
for in how I handle an investigation, whether or not it‟s legitimate.

      And one of those things in talking to victims is whether or not
their demeanor is such that they are credible.


                                     8
       First, we note that the trial court‟s ruling that the witness‟s testimony was
“bordering on expert testimony” is erroneous. Detective Baltz was not tendered as an
expert witness. The trial court‟s ruling is silent on defense counsel‟s objection on the
basis that the witness not be permitted to testify regarding the victim‟s credibility.
Defendant argues on appeal that Detective Baltz‟s testimony was improper under
Tennessee Rule of Evidence 608(a), which states:

        The credibility of a witness may be attacked or supported by evidence in
        the form of opinion or reputation, but subject to these limitations: (1) the
        evidence may refer only to character for truthfulness or untruthfulness,
        and (2) the evidence of truthful character is admissible only after the
        character of the witness for truthfulness has been attacked.

       Defendant argues that Detective Baltz should not have been permitted to “bolster”
the victim‟s credibility because the victim‟s credibility had not been attacked. The State
concedes that Detective Baltz‟s testimony was inadmissible as character evidence under
Rule 608(a); however, the State asserts that the testimony was admissible for another
purpose. Tennessee Rule of Evidence 105 provides that “[w]hen evidence which is
admissible as to one party or for one purpose but not admissible as to another party or for
another purpose is admitted, the court upon request shall restrict the evidence to its
proper scope and instruct the jury accordingly.” The State argues that the evidence was
admissible not to bolster the victim‟s credibility, but rather to explain to the jury “that, as
a general matter, it was central to her job to evaluate the evidence and a victim‟s
demeanor to determine whether a crime had been committed.” Defendant argues in his
reply brief that the issue of whether a crime had been committed is a determination for
the jury. We disagree with the State that the testimony was admissible for a legitimate
other purpose. Whether or not a crime was committed and Defendant‟s guilt are legal
determinations, and it is not the job of the State‟s lay witnesses to infringe upon the role
of the jury as fact-finder. We reiterate that questions concerning the “„credibility of the
witnesses, the weight to be given their testimony, and the reconciliation of conflicts in the
proof are matters entrusted to the jury as the trier of fact.‟” State v. Wagner, 382 S.W.3d
289, 297 (Tenn. 2012) (quoting State v. Campbell, 245 S.W.3d 331, 335 (Tenn. 2008)).

       Having read the transcript, we find that although Detective Baltz did not directly
comment on the victim‟s credibility, her testimony clearly implies that based upon
Detective Baltz‟s determination that the victim was credible, Defendant should be
convicted. We conclude that it was error for the trial court to allow this testimony.

      Because the evidentiary error here is neither structural nor constitutional, our
harmless error analysis is governed by Tennessee Rule of Appellate Procedure 36(b),
which provides that “[a] final judgment from which relief is available and otherwise
                                              9
appropriate shall not be set aside unless, considering the whole record, error involving a
substantial right more probably than not affected the judgment or would result in
prejudice to the judicial process.” Our harmless error analysis “does not turn upon the
existence of sufficient evidence to affirm a conviction or even a belief that the jury‟s
verdict is correct. To the contrary, the crucial consideration is what impact the error may
reasonably be taken to have had on the jury‟s decision-making.” State v. Rodriguez, 254
S.W.3d 361, 372 (Tenn. 2008) (citations omitted).

       There was no evidence presented in this case independent of the victim‟s
testimony that an aggravated rape occurred. Because the jury‟s decision in this case was
entirely a credibility determination between the victim and Defendant, we conclude that
the erroneous admission of Detective Baltz‟s testimony regarding the victim‟s credibility
more probably than not affected the outcome of the trial. Therefore, we must reverse
Defendant‟s convictions and remand for a new trial.

Prosecutorial misconduct

       Defendant also asserts that the prosecutor improperly used Detective Baltz‟s
testimony during closing argument to express an opinion about the truthfulness of the
victim‟s testimony and made other remarks improperly vouching for the victim‟s
credibility. The State responds that Defendant has waived this issue by failing to make a
contemporaneous objection.           Defendant argues that because he objected
contemporaneously to Detective Baltz‟s testimony regarding the victim‟s credibility,
there was no need to renew his objection to the prosecutor‟s comments during closing
argument in order to preserve the issue for appeal.

       First, we agree with the State‟s assessment that Defendant‟s failure to object to
several comments by the prosecutor during closing argument, about which Defendant
complains, waives plenary review of this issue on appeal. See Tenn. R. App. P. 36(a)
(providing that relief is not required for a party who failed to take reasonably available
action to prevent or nullify an error); State v. Little, 854 S.W.2d 643, 651 (Tenn. Crim.
App. 1992) (holding that the defendant‟s failure to object to the State‟s alleged
misconduct during closing argument waives that issue). Defendant‟s argument that the
prosecutor committed prosecutorial misconduct by making improper comments about the
victim‟s credibility is a separate and distinct issue from the issue of whether Detective
Baltz‟s testimony was improper. Thus, by failing to make a contemporaneous objection,
Defendant has not properly preserved this issue, and he is not entitled to relief on appeal
unless the prosecutor‟s remarks constitute “plain error.”

      Tennessee Rule of Appellate Procedure 36(b) provides that “[w]hen necessary to
do substantial justice, [this] court may consider an error that has affected the substantial
                                            10
rights of a party at any time, even though the error was not raised in the motion for a new
trial or assigned as error on appeal.” See also Tenn. R. Crim. P. 52(b); State v. Smith, 24
S.W.3d 274, 282 (Tenn. 2000). In determining whether an alleged trial error constitutes
“plain error,” we consider five factors: 1) the record must clearly establish what occurred
at trial; 2) a clear and unequivocal rule of law must have been breached; 3) a substantial
right of the defendant must have been adversely affected; 4) the defendant did not waive
the issue for tactical reasons; and 5) consideration of the error is “necessary to do
substantial justice.” See State v. Adkisson, 899 S.W.2d 626, 641-42 (Tenn. Crim. App.
1994). Ultimately, the error must have “had an unfair prejudicial impact which
undermined the fundamental fairness of the trial.” Id. at 642.

        Initially, we note that the record clearly establishes what occurred in the trial
court. The parties‟ closing arguments are transcribed and included in the appellate
record. The comments by the prosecutor that Defendant argues on appeal were improper
are as follows:

        (1) All right. I told you about false accusations of rape, because to deny
            it or make some type of statement taking the position that a false
            accusation of rape never happens would be so far from credible that I
            would hope you wouldn‟t believe anything else I had to say.

           “Detective Baltz told you that more cases don‟t get charged than they
           do. What does that say about the ones that do?”

        (2) “What has [Defendant] said that makes sense or has a ring of truth to
            it?”

        (3) “. . . . that‟s why [the victim‟s] story had the ring of truth.”

        (4) “[T]he account that [the victim] gives is not a lie.”

        (5) The prosecutor commented that the victim was “telling the truth.”

        (6) Finally, the prosecutor commented, “[i]f [the victim]‟s not telling the
            truth in that interview, then give her an academy award.”

        It is well-established that closing argument is an important tool for both parties
during a trial; thus, counsel is generally given wide latitude during closing argument, and
the trial court is granted wide discretion in controlling closing arguments. See State v.
Carruthers, 35 S.W.3d 516, 577-78 (Tenn. 2000) (appendix). The basic purpose of
closing argument is to clarify the issues that must be resolved in a case. State v. Banks,
                                              11
271 S.W.3d 90, 130 (Tenn. 2008). “Notwithstanding such, arguments must be temperate,
based upon the evidence introduced at trial, relevant to the issues being tried, and not
otherwise improper under the facts or law.” State v. Goltz, 111 S.W.3d 1, 5 (Tenn. Crim.
App. 2003). In Goltz, this court outlined “five general areas of prosecutorial misconduct”
that can occur during closing argument:

        (1) intentionally misleading or misstating the evidence;
        (2) expressing a personal belief or opinion as to the truth or falsity of the
        evidence or defendant‟s guilt;
        (3) making statements calculated to inflame the passions or prejudices of
        the jury;
        (4) injecting broader issues than the guilt or innocence of the accused;
        and
        (5) intentionally referring to or arguing facts outside the record that are
        not matters of common public knowledge.
111 S.W.3d at 6.

       “In determining whether statements made in closing argument constitute
reversible error, it is necessary to determine whether the statements were improper and, if
so, whether the impropriety affected the verdict.” State v. Pulliam, 950 S.W.2d 360, 367
(Tenn. Crim. App. 1996). In connection with this issue, we must examine the following
factors:

        (1) the conduct complained of viewed in context and in light of the facts
        and circumstances of the case[;]
        (2) the curative measures undertaken by the court and the prosecution[;]
        (3) the intent of the prosecutor in making the statement[;]
        (4) the cumulative effect of the improper conduct and any other errors in
        the record[; and]
        (5) the relative strength or weakness of the case.

Id. at 368 (quoting Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976)).

       The record in this case shows that the prosecutor made several comments
expressing his personal belief regarding the truth of the victim‟s testimony and at least
one statement expressing his personal belief that Defendant did not tell the truth.
Referring to the list of statements by the prosecutor set forth above, in number (1), the
implicit message is that Defendant would not have been charged without Detective
Baltz‟s determination that the victim was a credible, truthful witness. In number (2), the
prosecutor implicitly gives his opinion that Defendant‟s testimony is not true. In
                                             12
numbers (3), (4), (5), and (6), the prosecutor is explicitly conveying his personal opinion
that the victim testified truthfully. Therefore, we conclude that a clear and unequivocal
rule of law was breached. Defendant clearly did not waive this issue for tactical reasons.
As he asserts in his reply brief, he objected to Detective Baltz‟s testimony regarding the
victim‟s credibility, and although he failed to object to the prosecutor‟s comments on the
victim‟s credibility, he believes the trial court‟s ruling allowed the State to “use the fruits
of [Detective Baltz‟s] testimony during [ ] closing argument and discuss the victim‟s
creditability [sic] without objection.” We also conclude that a substantial right of
Defendant was adversely affected, consideration of the error is “necessary to do
substantial justice[,]” and the error “had an unfair prejudicial impact which undermined
the fundamental fairness of the trial.” The victim‟s testimony was the linchpin of the
prosecution against Defendant. Without any physical evidence supporting the victim‟s
testimony, the determination of Defendant‟s guilt rested almost entirely on a
determination of the victim‟s and Defendant‟s credibility. Therefore, the State‟s case
against Defendant was not overwhelmingly strong.

       Since Defendant did not object, neither the trial court nor the prosecution took any
curative measures to abate the improper conduct. This weighs against Defendant. The
prosecutor‟s remarks indicate that he intended to persuade the jury that the victim‟s
testimony was truthful. Importantly, combined with the other error in the record, there is
a cumulative effect of the improper conduct. Viewed in light of the facts and
circumstances of the case, we believe that the prosecutor‟s comments are the basis for
reversal in this case because “the conduct was so improper or the argument so
inflammatory that it affected the verdict to [Defendant‟s] detriment.” See Goltz, 111
S.W.3d at 5.

                                      CONCLUSION

        In summary, although the evidence is legally sufficient to support Defendant‟s
convictions, we conclude that the trial court erred by allowing Detective Baltz to testify
regarding the victim‟s credibility. We further conclude that it was plain error for the
prosecutor to express his personal belief of the victim‟s and Defendant‟s credibility
during closing argument. Accordingly, Defendant‟s convictions are reversed, and this
case is remanded for a new trial.

                                    ____________________________________________
                                    THOMAS T. WOODALL, PRESIDING JUDGE




                                              13